Citation Nr: 0028451	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  96-51 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
heart disorder.

2.  Entitlement to service connection for a heart disorder.



REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The appellant had active military service from September 1953 
to July 1957.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 1996 rating decision of a regional office 
(RO) of the Department of Veterans Affairs (VA).  The RO 
denied claims for service connection for bilateral defective 
hearing and tinnitus; further, the RO determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a heart disorder.  

The Board remanded the case in July 1997 for further 
development of the record.  While the case was on remand, the 
RO issued a decision in February 2000 granting the claims for 
service connection for bilateral hearing loss and tinnitus.  
The RO further determined that new and material evidence had 
been submitted to reopen the claim for service connection for 
a heart disorder, but continued to deny the claim as not 
well-grounded .  The development requested on remand was 
completed, and the case was returned to the Board for 
continuation of appellate.


FINDINGS OF FACT

1.  An unappealed rating decision of the RO in September 1957 
denied service connection for a heart disorder.

2.  Evidence received subsequent to the RO's unappealed 
rating decision denying service connection for a heart 
disorder is so significant by itself or in connection with 
other evidence previously submitted that it must be 
considered in order to fairly decide the claim. 

3.  The appellant has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for a heart disorder is 
plausible.

CONCLUSIONS OF LAW

1.  The September 1957 decision of the RO denying entitlement 
to service connection for a heart disorder is final.  
38 U.S.C.A. § 7105 (West 1991).

2.  Evidence submitted since the RO denied entitlement to 
service connection for a heart disorder is new and material 
and the claim is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1999).

3.  The claim for service connection for a heart disorder is 
not well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records disclose that the veteran was 
examined at an outpatient clinic in April 1955.  Blood 
pressure was 120/70.  The heart revealed a grade 2 or 3 
systolic murmur across the entire base of the heart, loudest 
in the pulmonary valve area.  The murmur was not affected by 
respiration or position.  The heart did not appear to be 
enlarged.  The heart rate at the apex was 80 beats per 
minute.  On an examination in July 1957 for service 
separation, blood pressure was 108/72.  The cardiovascular 
evaluation was normal.  A chest x-ray negative.

On a VA cardiovascular examination performed in August 1957, 
heart sounds were of good quality; rate and rhythm were 
regular.  The left border of the heart was well within the 
midclavicular line, left 5th interspace.  No murmur was heard 
in the sitting or reclining position, before and after 
exercise.  Blood pressure was 124/74; pulse at rest was 80 
beats per minute, increased to 120 beats per minute after 
exercise, and returned to 80 beats per minute, two minutes 
after exercise, with no dyspnea present.  A chest x-ray and 
electrocardiogram (ECG) were interpreted as normal.  The 
diagnosis was no cardiac disease found.  

On the record referred to above, the RO entered a decision in 
September 1957 denying service connection for a heart 
disorder, classified as a heart murmur.  The RO stated that a 
heart condition had not been found on the veteran's 
examination for service separation or on VA examination.  The 
veteran was informed of that adverse determination by letter 
dated September 13, 1957.  He failed to file a notice of 
disagreement within the one year prescribed period.

Medical records from private treatment providers, dated from 
1960 to 1996, were added to the claims folder in connection 
with current application to reopen the claim.  They reflect 
the veteran's treatment for multiple disorders other than 
heart disease.  Additionally, it was noted that the veteran 
was seen in October 1990 for a yearly physical examination.  
It was indicated that he had a past history of borderline 
hypertension-he initially had elevated blood pressure, but 
blood pressure was subsequently recorded as 146/86.  A past 
history of elevated cholesterol was also noted.  Currently, 
the chest examination revealed that the heart had regular 
rate and rhythm; no murmur was heard.  In March 1992, mildly 
abnormal exercise ECG's were recorded.  In August 1993, the 
veteran was examined because of chest pain.  The assessment 
was that chest pain was possibly gastrointestinal in origin 
as result of stress the veteran had been under.

Also added to the claims folder was an original report of the 
veteran's medical history, prepared in July 1957, for service 
separation.  It reflects that the veteran reported pain or 
pressure in the chest.  The examiner's summary of medical 
history indicates that a pressure sensation in the chest was 
due to sleeping on the chest.  

VA outpatient records, dated from September 1996 to August 
1999, reflect the veteran's treatment primarily for 
conditions other than heart disease.  Additionally, an 
echocardiogram, performed in October 1998, was interpreted as 
showing normal left ventricle chamber size and wall motion.  
Posterior wall hypertrophy was indicated.  The left atrium 
was normal.  The right atrium was dilated. Trace mitral valve 
regurgitation was shown.  


A.  Whether New and Material Evidence has been Submitted to 
Reopen the Claim of Entitlement to Service Connection for a 
Heart Disorder

Under applicable legal criteria, an unappealed decision of 
the RO is final.  38 U.S.C.A. § 7105 (West 1991).  However, a 
claim may be reopened if new and material evidence is 
submitted. 38 U.S.C.A. § 5108 (West 1991).  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant and, which by itself, or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet.App. 510 (1992).

When determining whether new and material evidence has been 
submitted to warrant reopening under 38 U.S.C.A. § 5108, 
consideration must be given to all of the evidence submitted 
since the last final disallowance of the claim, on any basis, 
not only since the time that the claim was last disallowed on 
the merits.  Evans v. Brown, 9 Vet.App. 273 (1996).  The 
September 1957 RO decision was the last final disallowance of 
the claim.  Accordingly, the question now before the Board is 
whether new and material evidence, warranting a reopening of 
the appellant's claim, has been added to the record since the 
RO's denial.

In a recent decision, the United States Court of Appeals for 
Veterans Claims (Court) held that the decision of the Federal 
Circuit in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
(which overruled the legal test previously used to determine 
the "materiality" element of the new and material evidence 
test) now requires a three-step process for reopening claims.  
Elkins v. West, 12 Vet. App. 209 (1999).  Under the new 
Elkins test, the VA must first determine whether new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening the VA must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well-grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well-
grounded, the VA may then proceed to evaluate the merits of 
the claim but only after ensuring that the duty to assist 
under 38 U.S.C.A. § 5107(a) has been fulfilled.

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).

In addition, certain chronic diseases, including 
cardiovascular disease, may be presumed to have been incurred 
during service if they first become manifest to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

Evidence which was of record at the time of the RO's 
September 1957 decision denying service connection for a 
heart disorder indicated that the veteran, on one occasion 
during service, was found to have a heart murmur.  No organic 
disease of the heart was identified at the time.  Moreover, 
the physical examination at service separation, as well as VA 
examination shortly thereafter, demonstrated no 
cardiovascular disease.  The RO's adverse determination was 
based on its finding that there was no medical evidence of 
heart disease.

Evidence which was added to the record subsequent to the RO's 
September 1957 decision shows that the veteran was evaluated 
at private and VA outpatient clinics during the 1990's, a 
period of time when some abnormal cardiac findings were 
recorded by ECG and echocardiographic testing.  Although a 
specific form of organic heart disease was not identified, 
the evidence, at minimum, suggests the presence of some type 
of cardiac pathology.  

In all, evidence added to the claims file since the RO's 
September 1957 decision is both new and material since it is 
neither cumulative nor redundant and since it bears directly 
and substantially upon the matter under consideration.  It is 
new since above-referenced clinical data were not previously 
of record.  Additionally, it is material since the recent 
medical records of recent years tend to prove rather than 
disprove that the veteran currently has some form of heart 
disease.  It follows that the appellant's claim for service 
connection for a heart disorder is reopened.  The Board must 
now consider whether the appellant's reopened claim is well-
grounded.  


B.  Whether the Current Claim for Service Connection for a 
Heart Disorder is Well-Grounded

A well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Furthermore, the 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  In determining whether a claim is 
well-grounded, the Board is required to presume the 
truthfulness of evidence.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  


Evidentiary assertions by the appellant must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet.App. 19 (1993).  Also, where the determinative 
issue involves either medical causation or a medical 
diagnosis, competent medical evidence is required to 
establish a well-grounded claim.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  

Three discrete types of evidence must be present in order for 
an appellant's claim for service connection to be well-
grounded:  (1) There must be competent evidence of a current 
disability, usually shown by a medical diagnosis;  (2) There 
must be competent evidence of incurrence or aggravation of a 
disease or injury in service.  This element may be shown by 
lay or medical evidence;  and (3) There must be competent 
evidence of a nexus between the inservice injury or disease 
and the current disability.  Such a nexus must be shown by 
medical evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board notes that all three requirements set forth in 
Caluza must be met in order for a claim to be well-grounded.  
The first requirement of Caluza is satisfied since there is 
competent medical evidence indicating that the veteran 
currently has some form of heart disease.  The second Caluza 
requirement is met since there is evidence in service medical 
records that the veteran, indeed, had a heart murmur.  
However, the third Caluza requirement, that there be a nexus 
between inservice disease or injury and a current disability, 
is not met since there is currently no competent medical 
evidence linking any organic heart disease now present to any 
symptomatology reported or shown during the veteran's 
military service.  As the third Caluza requirement has not 
been met, the claim for service connection for a heart 
disorder is not well-grounded.


The veteran's assertion is the only evidence linking a heart 
disorder to military service.  As a lay person, he is not 
competent to offer a medical opinion regarding the diagnosis 
or etiology of a disorder.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  No competent medical evidence has been 
presented showing that a heart disorder had its onset during 
service or within the first postservice year.  His lay 
assertion alone cannot render a claim well-grounded in a case 
that requires proof of medical causation.  

As previously noted, a claimant must submit supporting 
evidence that justifies a belief by a fair and impartial 
individual that his claim is plausible.  As such evidence has 
not been presented, the claim is not well-grounded.



ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a heart 
disorder, and to this extent, the appeal is granted.

Entitlement to service connection for a heart disorder is 
denied.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

 

